        Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 1 of 24                    FILED
                                                                                  2021 Mar-25 AM 11:01
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

James Johnson, Jr., et al.           *
                                     *
                  Plaintiffs         *    Case No.: 2:18-cv-1835-MHH
                                     *
 v.                                  *
                                     *
 ABF Freight System, Inc., et al.    *
                                     *
                  Defendants         *
*******************************************************************
       MEMORANDUM IN SUPPORT OF MOTION IN LIMINE TO
                 EXCLUDE/LIMIT NANCY MICHALSKI

   I.      Overview of This Motion

        There are two issues before this Court. The first is whether Nancy Michalski’s

medical bill audit and record review satisfy the Daubert reliability requirements.

The second is whether Ms. Michalski—who was retained to conduct a medical bill

audit and record review in this case—should be allowed to offer opinions on other

topics—topics that she herself admits she is not qualified for and that she does not

plan to testify about.

        A. Nancy Michalski’s opinions are not reliable.

        Ms. Michalski should be excluded from testifying at trial because her opinions

are not reliable. For an expert to testify, the expert must offer opinions based on

reliable application of valid inputs to sound methods. Here, Defendants offer expert



                                           1
         Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 2 of 24




opinion testimony from Ms. Michalski regarding the reasonableness of

Mr. Johnson’s medical bills. Yet, Ms. Michalski bases her conclusions off:

    1. incomplete and inaccurate facts—e.g., relying on numbers from sources that do
       not provide any transparency; comparing hospital surgery centers with non-
       hospital private surgery centers when determining what she considers to be a
       reasonable price; relying on sources that, by their own admission, are not
       authoritative and should not be legally relied upon; and not calling any local
       facilities or healthcare providers to obtain their charge masters;
    2. flawed methodology—e.g., comparing apples to oranges by comparing hospital
       surgery centers to non-hospital surgery centers, without taking into account
       pricing differences; and
    3. result-oriented application—e.g., selectively using numbers that suit her
       purpose rather than taking all data points into account.

The first question before this Court is whether her testimony should be excluded

based on the unreliable nature of her opinions.

        B.   Nancy Michalski is a nurse, healthcare manager, and consultant who
             assessed reasonableness of past medical bills; she is not a life care
             planner, forensic accountant, economist, or doctor.

        For an expert to be qualified to offer opinions, her opinions must be within

her specific subject area.       In this case, in Ms. Michalski’s report and in her

deposition, she stated she was retained to and did conduct a medical bill audit and

record review in this case to opine on the “reasonable value of past medical

services.”1 She is a self-described certified nurse and legal consultant.2 She also

admitted she is not a life care planner, a forensic accountant, or an economist.3 She


1
  Exhibit 1, Michalski Audit Analysis and Records Review, p. 2.
2
  Exhibit 2, Michalski Deposition, p. 31: 19–24.
3
  Exhibit 2, Michalski Deposition, pp. 13:22–14:9.
                                              2
          Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 3 of 24




testified that she would not offer future care estimates or projections or medical

causation opinions.4          The second question before this Court is whether

Ms. Michalski—who testified that she is not a life care planner, forensic accountant,

or economist and who testified that she was not qualified to offer medical causation

opinions and would not be offering future care estimates—should be allowed to

opine on those topics at trial.5

    II.      Facts

          A. Nancy Michalski’s opinions regarding reasonableness of medical
             bills rely on flawed and incomplete data, use a methodology which
             fails to mitigate this unreliable data, and are based on an outcome-
             oriented application.

              1. Nancy Michalski uses distinguishable data sets to reach her
                 opinions.

          Ms. Michalski used disparate data sets and flawed sources when reaching her

conclusions. The flaws with her data are two-fold. First, she uses disparate data

sets, using data from hospital facilities to assess pricing at non-hospital, privately-

owned surgery centers—even though she admits that costs of the same procedures

and services Mr. Johnson underwent varies by facility type. Second, she heavily

relies on unreliable pricing guides; these guides are unreliable both because they



4
  Exhibit 2, Michalski Deposition, pp. 25:18–25, 26:1–8.
5
  This Motion is limited to the issues of whether Nurse Michalski is (1) qualified to opine on life
care planning, forensic accounting, economics, future cost estimates, or medical causation and
(2) whether her opinions on reasonableness of past medical services are reliable. Her qualifications
regarding her medical bill audit and records review are not addressed in this Motion.
                                                 3
        Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 4 of 24




indicate—and in some instances expressly state—they are without any binding, legal

effect and because there is no transparency in where the guides pull their data from.

       The most egregious example of how she uses disparate data sets is how she

compares apples to oranges by using hospital data to assess the reasonableness of

bills from a non-hospital surgery center. She testified that in reaching her opinions

in this case, she compared Crescent View’s outpatient services to the amounts

hospitals charged for these same services—amounts she obtained from a book that

contains proprietary data (1) she cannot confirm are actually based on the charges

and costs of the procedures, (2) she has not confirmed the accuracy of, (3) and flaws

which she failed to control for (since she failed to even attempt to all other facilities

to get the charge masters for local hospitals or private surgery centers.6 Instead, she

grasps at straws and assumes the books are a valid basis for her opinions. For

example, in her Audit Analysis and Record Review, she compares prices from three

Louisiana hospitals—East Jefferson General Hospital, Ochsner Medical Center, and

West Jefferson Medical Center—to assess the reasonableness of outpatient services

at a non-hospital, ambulatory surgery center.7




6
  Exhibit 2, Michalski Deposition, pp. 80:17:–81:1 (“Q: So in this case you’re comparing Crescent
View’s outpatient services, which was the facility in which Mr. Johnson had his surgery, versus
the billed amounts that a hospital such as the hospitals listed on Page 10 of your report would have
billed for outpatient services such as its facility fee or billed amount for the same procedure that
Mr. Johnson underwent, which is the fusion; correct? / A: Correct.”).
7
  Exhibit 1, Michalski Audit Analysis and Records Review, pp. 10–11.
                                                 4
       Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 5 of 24




             2. Nancy Michalski bases her opinions on sources that compile price
                points—even though those sources concede their own
                unreliability, emphasize the importance of considering all
                relevant factors, and do not provide any transparency about
                where they pull their data from.

       The flawed sources issue involves her heavy reliance on pricing guides as

gospel—even though those sources state that they are mere guidelines without any

binding, legal effect and even though those sources obscure where they pull their

data from. Ms. Michalski admits that she relies on sources including the Physician’s

Fee Reference and OptumInsight (National Fee Analyzer). 8 Yet, the language of

these sources shows that they are unreliable for exactly the purposes Ms. Michalski

uses them for. For instance, the Physicians’ Fee Reference states:

    • “Without limitation, there is no representation or warranty that [the
      Physicians’ Fee Reference] will meet any legal or statutory requirements,
      including requirements for establishing usual, customary and reasonable
      fees.”9
    • “The information in this product is an opinion (which may or may not prove
      to be accurate) and should not be the sole basis for making decisions about a
      medical practice or the marketplace in general.” 10
    • This product is a basic guide to be used for general reference purposes only.”11
    • “Your decision making should consider all relevant factors.” 12
    • “There is no assurance that coding or fee information [in the Physicians’ Fee
      Reference] is complete, accurate, or free of errors or omission.” 13




8
  Exhibit 1, Michalski Audit Analysis and Records Review, p. 8.
9
  Exhibit 3, Physicians’ Fee Reference (2016), (2017), (2018), (2019) (emphasis added).
10
   Exhibit 3, Physicians’ Fee Reference (2016), (2017), (2018), (2019).
11
   Exhibit 3, Physicians’ Fee Reference (2016), (2017), (2018), (2019) (emphasis added).
12
   Exhibit 3, Physicians’ Fee Reference (2016), (2018), (2019).
13
   Exhibit 3, Physicians’ Fee Reference (2016), (2017), (2018), (2019) (emphasis added).
                                               5
          Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 6 of 24




      • “Until recently fee information and fee setting methodologies for in-network
        participating providers was considered proprietary information and not
        publicly available. They remain so.”14

It makes sense that these the Physicians’ Fee Reference would not profess to be

complete, accurate, or free of errors because it pulls its data from a voluntary

survey it sends to providers—a survey that is not publicly available and that is

completely lacking in transparency.15

          A: What I’m telling you is that these standard analytical files are
          capturing the data based on provider ID numbers on the bills, that that’s
          what’s in the analytical files. The independent research is that they send
          out annual provider service to providers across the country, and that’s
          what they compile.
          Q: And what is the margin of error for the surveys to be returned from
          medical providers? Do you know?
          A: That is not information that is available. They don’t provide
          transparency into –
          Q: So you don’t know what percentage of doctors actually turn in the
          survey that – who sends? Who sends the survey?
          A: Wassermann.
          Q: Oh, so the author of the book?
          A: The publisher.
          Q: I’m sorry. The publishers of the book sends surveys to doctors and
          gets the surveys back and bases the fee information on that
          information and public sources, which is the CMS, LDS standard
          analytical files; correct?
          A: Correct.
          Q: Is that correct?
          A: Yes.
          Q: So we don’t know what the publisher of the Physicians Fee
          Reference includes or requests in the survey, do we?



14
     Exhibit 3, Physicians’ Fee Reference (2016), (2017), (2018), (2019).
15
     Exhibit 2, Michalski Deposition, pp. 181:16:–182:22.
                                                  6
          Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 7 of 24




         A: They don’t provide transparency into the questions in the survey
         or the information they’re obtaining.
         Exhibit 2, Michalski Deposition, pp. 181:16:–182:22 (emphasis added).

Ms. Michalski tries to minimize these fatal flaws: “It is acknowledged that these

databases contain disclaimer language for legal liability to guard against misuse and

misappropriation, and they recommend that the information be correlated with other

sources” and concludes that her opinions must be reliable because she “incorporates

numerous sources.”16 But as described in the following subsection addressing

methodology, she neither accounts for all relevant factors nor controls for the

missing factors in her methodology. More shockingly, she did not pick up the phone

and call local medical doctors, local surgery centers, or local hospitals to ask what

they would charge (according to each charge master) for the exact same procedures

Mr. Johnson underwent as a direct result of the accident. This lack of transparency

and unknown margin or rate of error makes the data she relies on inherently

unreliable, which is problematic given Daubert’s emphasis on the known rate of

error. Finally, the Physician’s Fee Reference admits that it uses outdated data—in

the 2016 and 2017 editions, it was using CMS data from 2014, and in the 2018 and

2019 editions, it was using CMS data from 2016. Unlike the transparency flaws—

which Ms. Michalski at least addressing in passing, Ms. Michalski completely




16
     Exhibit 1, Michalski Audit Analysis and Records Review, p. 8.
                                                 7
          Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 8 of 24




ignores the outdated—and thus unreliable—data that one her of key sources (the

Physicians’ Fee Reference) uses.

         She also relies heavily on Optum 360 National Fee Analyzer—a source which

shares the flaws of the Physicians’ Fee Reference and is further flawed because it

deals with reimbursement rates instead of charges—making this an apples-to-

oranges comparison. For example, the Optum source she relies on:

      • Includes an American Medical Association Notice that states: “Fee schedules,
        relative value units, conversion factors and/or related components are not
        assigned by the AMA, are not part of the CPT, and the AMA is not
        recommending their use.”
      • Explains that “[t]he Analyzer provides in-depth information to help you
        evaluate the fee schedule you are currently using. Key sections of the book
        include: [a] coding overview to provide users with a perspective on the code
        sets and how their use impacts reimbursement[, . . .] [a] comparison of
        commercial and Medicare policies and payments[, and] [p]ercentiles of
        national charge data as well as the national average Medicare fee.”
      • Medicare amounts are subject to change throughout the year. The Medicare
        averages published in this Analyzer are the most current available at the time
        of printing. Please check with CMS or your local contractor to obtain
        rates for a specific locality and date.”17
      • Explains that “[it] makes no warranties, either express or implied, including
        warranties that this information is error free or accepted or approved by
        others.”
      • States that “[t]he data used in the Analyzer is based on data collected from
        health insurance payers by FAIR Health, Inc.” (In other words, not medical
        doctors and privately owned surgery centers like Dr. Liechty and Crescent
        View Surgery Center).

Optum itself explains that it relies in part on Medicare payments and policies—data

which is substantively different from other charge data and which artificially skews


17
     Exhibit 4, Optum Fee Analyzer, (2016), (2017), (2018), (2019) (emphasis added).
                                                 8
        Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 9 of 24




all the percentiles downward. It also cautions that individuals using it as a source

should do more digging to make sure locality rates and rates at a certain date are

accurate—exactly the sort of additional digging Ms. Michalski chose not to do.

These flaws highlight the unreliability of the data Ms. Michalski relies on.

     B. Instead of tackling weaknesses in the data head-on—for example, by
        obtaining necessary, additional data herself from local providers—Nancy
        Michalski brushes aside the flaws in her data to reach her outcome-
        oriented opinions.

       Prior to becoming a consulting expert with Elevate, Ms. Michalski was the

cofounder of Director Surgical Services and director of the medical billing

department for Outpatient Surgery Medical Unit—a multi-specialty outpatient

surgery center and medical clinic.18 As part of her job there, she was in charge of

setting the fees for that outpatient surgery center.19 In doing so, she relied on three

sources, specifically including “community-based research”20:

       Q: Okay. And we’ll touch on that later. The third source that you use
       for setting the charges for the surgery center in California, which was
       the Outpatient Surgical Medical Unit, is what?
18
   Exhibit 2, Michalski Deposition, pp. 56:15–57:13 (“Q: […] On your CV, from 1984 to 2001,
explain to me what you did for work. It says you were the cofounder of Director Surgical Services
and director of medical billing department for Outpatient Surgery Medical Unit. Is that accurate?
/ A: Yes. / Q: Okay. What is Outpatient Surgical Medical Unit? / A: It was a multispecialty
outpatient surgery center and medical clinic. / Q: Would you classify that as an ambulatory surgery
center? / A: Yes. / Q: So it would be similar to Crescent View Surgery Center in this case; correct?
/ A: Yes, plus it had a clinic. / Q: I’m sorry? / A: Plus it had a clinic associated to it, as well. /
Q: “But with respect to the surgery center itself, that would be analogous to Crescent View
Surgery Center in this case; correct? / A: Yes.”) (emphasis added).
19
   Exhibit 2, Michalski Deposition, p. 60:10–13 (“Q: Okay. Looking at your CV, it says that you
established medical charges for the facility; is that correct? / A: Yes.”), p. 60:21–23 (“Q: Okay. So
you set the fees for the Outpatient Surgery Center, correct? / A: Yes.”).
20
   Exhibit 2, Michalski Deposition, p. 63:8–18.
                                                  9
       Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 10 of 24




       A: Then I just conducted community-based research.
       Q: Okay. And what did the community-based research entail? Explain
       that to the jury.
       A: Yeah, I contacted colleagues within the community and found out
       what they were charging for the same services. Exhibit 2, Michalski
       Deposition, p. 63:8–18 (emphasis added).

       At that time, there was only one other surgery center in Anaheim, California

(the only other surgery center west of the Mississippi), and as part of her community-

based research, she obtained that facility’s pricing; furthermore, she did not rely on

that single data point, but she also contacted local hospitals and doctors to find out

their surgery center prices.21 When asked why she chose to omit statistics from

privately-owned surgery centers in the Greater New Orleans area when forming her

opinions in this case—as she had done before when she was working for a surgery

center—instead, she stated that “that data is not available.”22 But soon thereafter,

she stated that the reason she did not call any privately-owned ambulatory surgery

centers was because that was “not part of [her] methodology.” 23 Then, she about-


21
   Exhibit 2, Michalski Deposition, p. 65:7–19 (“Q: And that [community-based research] entailed
contacting colleagues at other surgery centers to see what they were charging, correct? / A: I was
actually contacting other – contacting our local hospitals and doctors to find that out, because we
were the second surgery center west of the Mississippi. / Q: Okay. / A: And at that time there were
no other – there was one other surgery center in Anaheim, California, and I did, in fact, get their
pricing because they were the only other surgery center at the time.”).
22
   Exhibit 2, Michalski Deposition, p. 81:4–13 (“Q: Okay. What is the reason why you did not use
statistics from privately-owned surgery centers in the Greater New Orleans area in coming up with
your statistics with respect to APC code or APC 5115, which the Level V musculoskeletal
procedures? / A: Because there is no – that data is not available. There is no data source of judge
privately-held surgery centers. That does not exist. This is the data that exists.”).
23
   Exhibit 2, Michalski Deposition, pp. 81:21–82:6 (“Q: So you did not call any of the privately-
owned ambulatory surgery centers in the Greater New Orleans area to get the amount that they
would have billed and charged Mr. Johnson to use its facility for the surgery that he underwent;
                                                10
       Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 11 of 24




faced again—and said that one reason she thought that information would be

unreliable was because “it’s very difficult to get that information” and that it would

be a small sample size compared to national directories and that she thought it would

be unusual for facilities to give her this information.24 Based on her distinguishable,

incomplete data sets and her methodology (which does not try to mitigate these

issues)—Ms. Michalski’s opinions on the reasonableness of the past medical bills is

not reliable.

   III.    Law & Analysis

       Under Federal Rule of Evidence 702, for expert testimony to be admissible, it

must satisfy three tests. First, the expert must be qualified to testify competently

regarding the matters he intends to address. Fed. R. Civ. Pro. 702; Allison v. McGhan

Med. Corp., 184 F.3d 1300, 1309 (11th Cir. 1999). The testimony must also be

reliable under Daubert and helpful to the trier of fact. Fed. R. Civ. Pro. 702; United

States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004). While there is inevitably

some overlap among these three basic requirements (qualification, reliability, and



correct? / A: No. That is not part of my methodology, to call other facilities. That would be
inherently unreliable, and I would not be able to validate that, even if I could get the information,
which is highly unusual for providers to give pricing over the phone.”).
24
   Exhibit 2, Michalski Deposition, pp. 82:7–19 (“Q: Why do you say that calling privately-owned
surgery centers in the Greater New Orleans area that are similar to Crescent View would be
unreliable? / A: Because, first of all, it’s very difficult to get that information. There would be no
way to validate it. It would be a very small sample size. This is tens and thousands of data points
in the American Hospital Directory. They have a hugely robust database of this fact-based data
upon which to rely rather than calling around to facilities and not being able to validate that the
information I was given is accurate.”).
                                                 11
      Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 12 of 24




helpfulness), they are distinct concepts and courts should not conflate them. Frazier,

387 F.3d at 1260 (citing Quiet Tech. DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d

1333, 1341 (11th Cir. 2003)). The trial court has broad discretion in the admission

or exclusion of expert evidence, including the qualification of an offered expert, and

its decision is reviewed under the manifest error standard. Salem v. United States

Lines, 370 U.S. 31 (1962); Eastern Airlines, Inc. v. American Cyanamid Co., 321

F.2d 683 (5th Cir. 1963).

   A. Ms. Michalski’s opinions on the reasonableness of the medical bills are
      not reliable because of her incomplete and flawed data and outcome-
      oriented methodology.

      The proponent of an expert opinion bears the burden of proof that the opinion

is reliable. McClain v. Metabolife Intern., Inc., 401 F.3d 1233, 1238 (11th Cir.

2005); Frazier, 387 F.3d 1244, 1282, fn. 27 (11th Cir. 2004).      The trial court has

broad discretion in the exclusion of expert evidence, including the qualification of

an offered expert, and its decision is reviewed under the manifest error standard.

Salem v. United States Lines, 370 U.S. 31 (1962); Eastern Airlines, Inc. v. American

Cyanamid Co., 321 F.2d 683 (5th Cir., 1963). The district judge has “the task of

ensuring that an expert’s testimony . . . rests on a reliable foundation. . . .” Chapman

v. Procter & Gamble Distrib., LLC, 766 F.3d 1296, 1306 (11th Cir. 2014) (citing

Daubert, 509 U.S. at 597, 113 S. Ct. at 2799).




                                          12
      Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 13 of 24




      When assessing whether an opinion is reliable under Daubert, courts should

assess the expert testimony using four factors:

      (1) whether the expert’s methodology has been tested or is capable of
      being tested; (2) whether the theory or technique used by the expert has
      been subjected to peer review and publication; (3) whether there is a
      known or potential error rate of the methodology; and (4) whether the
      technique has been generally accepted in the relevant scientific
      community. Chapman v. Procter & Gamble Distrib., LLC, 766 F.3d
      1296, 1305 (11th Cir. 2014).

These factors are not “a definitive checklist or test”—another is improper

extrapolation of data—and such considerations are “applied in case-specific

evidentiary circumstances,” Daubert v. Merrell Dow Pharmaceuticals, Inc., 509

U.S. 579, 593, 113 S.Ct. 2786, 2796, (1993); United States v. Brown, 415 F.3d 1257,

1296, 1305 (11th Cir. 2005); Chapman, 766 F.3d at 1305; Alison v. McGhan Med.

Corp., 184 F.3d 1300, 1312 (1999).

      When analyzing reliability under Daubert, “the focus ‘must be solely on

principles and methodology, not on the conclusions that they generate.’” Chapman,

766 F.3d at 1305 (citing Daubert, 509 U.S. at 594–95, 113 S.Ct. at 2797 (emphasis

added)); see also McDowell v. Brown, 392 F.3d 1283, 1298 (11th Cir.2004) (a trial

judge should meticulously focus on the expert’s principles and methodology).

      To the extent opinion evidence is connected to existing data only by the ipse

dixit of the expert, a trial judge can conclude that there is “simply too great an

analytical gap between the data and the opinion offered.” Chapman, 766 F.3d at

                                         13
      Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 14 of 24




1305. As the Honorable Judge Haikala has correctly cited with approval, a district

judge “has ‘the task of ensuring that an expert’s testimony both rests on a reliable

foundation . . .’” Ruiz v. Wintzell Huntsville, L.L.C., 2017 WL 4305004, at *5 (N.D.

Ala. 2017) (citing Chapman, 766 F.3d at 1306 (11th Cir. 2014)).

      In Ruiz, this Court considered whether a biologist who specialized in food

safety, microbiology, commercially-important shellfish pathogens, and seafood

distribution chains was qualified to testify about the supply-chain source of tainted

shellfish. Id. at 5–6. In that case, this Court held that the expert was qualified. Id.

In Ruiz, this Court also correctly analyzed whether the expert’s analysis was

sufficiently reliable pursuant to Daubert. Id. That expert relied on the harvest tags

in conjunction with the restaurant’s sales records and one of two shellfish supplier’s

business records. Id. The Court concluded that these inputs were valid and reliable

basis for the expert’s opinion because there was not “too great an analytical gap”

between the data and the proffered opinion.

      Here, Defendants are the proponents of Ms. Michalski’s expert opinions, so

Defendants bear the burden of proving her testimony is reliable. They have not and

cannot satisfy their burden. As a threshold matter, Ms. Michalski reaches her

opinions by improperly extrapolating data from one type of source (for example,

hospital sources) and applying that data to distinguishable sources (for example,

non-hospital, out-patient surgery centers—which again was the exact methodology

                                          14
      Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 15 of 24




she used to set the pricing at a surgery center in practice, before she started changing

her methodology to benefit her litigation-driven opinions as she did here). This type

of extrapolation is improper under Daubert and requires exclusion of her opinions.

      Ms. Michalski’s data is further flawed because she bases her opinions on

unreliable data not fit for the purposes she uses it for. For instance, the Physicians’

Fee Reference cautions that there is no assurance that the coding or fee information

contained in it is complete, accurate, or free of errors or omissions.          This is

because—as the publisher admits—it bases its data on surveys it sends to

cherrypicked providers that accept health insurance and Medicare alone and has no

control over response rate.

      Although Ms. Michalski tries to dismiss this language as a mere “legal

disclaimer,” her own testimony implicitly concedes that this source is incomplete,

since she acknowledges that local, non-hospital surgery centers are not contained

in her sources—which means that the Physicians’ Fee Reference (as one of her

sources), is in fact incomplete. For example, in the audit accompanying her report,

she stated that she reached her opinions regarding Crescent View Surgery Center’s

charges based “on the APC (Ambulatory Payment Classification) value for

outpatient services, the anesthesia fee calculation of base units plus time units

multiplied by a conversion factor, and NCCI (National Correct Coding Initiative)




                                          15
          Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 16 of 24




Edits.”25 Based on this and the fact that the Physicians’ Fee Reference is based in

large part on voluntary surveys, her sources lack reliability. These surveys are not

transparency and the margin of error for them is unknown. Ms. Michalski admits

that there the data comes from voluntary surveys and that there is no information on

the margin of error for the surveys being returned from the medical providers. This

is problematic since known margin of error is a key factor in a Daubert analysis.

Ms. Michalski relies on sources—like the Physicians’ Fee Reference—that have not

been shown to be reliable.

          She also disregards the statement that all relevant factors should be

considered, because she neither includes data points from non-hospital surgery

centers (another, relevant factor) nor does she include anything in her methodology

to account for this omission. (She did not, for example, include a rate of error based

on this omission). Instead, she—through her ipse dixit—simply insists that she could

not include those data points for contradictory reasons.

          First, she states that information is “not available” and “does not exist.” Her

own actions when she was in charge of setting fees belie this statement. In her own

personal experience, when she was tasked with setting the rates for a non-hospital

surgery center, she picked up the phone and called other facilities to help understand

regional, reasonable costs. Here, she chose not to do so. When asked why she did


25
     Exhibit 5, Michalski Audit, p. 6.
                                            16
       Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 17 of 24




not make any calls, she stated that phone calls were not part of her methodology and

claimed (without supporting sources) that that data would be unreliable.26 Her ipse

dixit here is not enough to show that her methodology and sources were reliable—

especially when she did consider this type of data reliable enough for her to obtain

it when she was the one setting prices. Additionally, she suggests that calling around

to other, more analogous providers would be a dead-end since she deems it unlikely

they would share this information. But again, when she actually tried this method

in a past job, she was able to obtain prices from the most analogous health care

center. Here, she did not even try to obtain this information by independently

reaching out to similar providers or centers—doing so would have shown the

reliability of the medical bills in this matter.

       It is also interesting that Ms. Michalski suddenly professes to care about

reliability to explain away her refusal to call analogous facilities, but that she has no

qualms in relying on data that suits her purposes from the Physicians’ Fee

Reference—a source that disclaims its own reliability, that is based on voluntary

surveys, and that is completely lacking in transparency.

       Ms. Michalski’s own personal experience and testimony show that comparing

charges at hospital surgery centers and outpatient surgery centers (like Crescent



26
  Exhibit 2, Michalski Deposition, p. 81:21–82:6 (“Q: So you did not call any of the privately-
owned ambulatory surgery centers in the Greater New Orleans area
                                              17
       Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 18 of 24




View in this case) is like comparing apples and oranges. Based on her own personal

experience when she was the one figuring out what a facility like Crescent View

should charge, she did not stop at relying on hospital charges; instead, she dug deeper

and found the geographically closest facility of the same type (another non-hospital

surgery center) and factored their charges into her price-setting analysis. Yet, in this

case, she did not—even though she testified that charges at hospitals are usually

different from the charges at other surgery centers like Crescent View in this case

(although she claimed, without any supporting authority, that hospitals would

typically have higher costs than a hospital). 27

         Second, she implicitly concedes that the data does exist, but she shifts gears

and argues that the data is unreliable. This analysis—which does not even appear in

the four corners of her report—is based purely on her ipse dixit from her deposition

testimony. Ms. Michalski’s unwillingness or inability to address this lack of the

most analogous data fundamentally taints her opinions, making them completely

unreliable. Finally, Ms. Michalski uses the data from the Physicians’ Fee Reference

for exactly the types of purposes it is not fit for. The Physicians’ Fee Reference is

very clear that it makes no guarantees that it could meet any legal requirements—




27
   Exhibit 2, Michalski Deposition, pp. 66:12–19 (“Q: Thank you for the clarification. So generally
speaking, the costs for a surgery such as the one Mr. Johnson underwent at a privately-owned
surgery center are lower than the costs that would be incurred if the same procedure was performed
at a hospital? Yes or no? / A: Correct.”).
                                                18
      Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 19 of 24




“including requirements for establishing usual, customary and reasonable fees”—

exactly the reason Ms. Michalski uses it for.

      This is not the first time a court has faced Ms. Michalski’s flawed data sources.

In Bradner v. Golconda Holdings, LLC et al., a Mississippi court correctly

scrutinized this disclaimer language, and concluded that this type of language

indicated a lack of reliability, limiting Ms. Michalski for relying on this type of

unreliable data.28     In that case, the Court conducted a Daubert analysis and

concluded that Ms. Michalski relied on sources that:

      “…are guides for companies to use to decide what to do in their own
      business, not to decide what is reasonable. These reasons alone lead
      this court to believe that such information is not something that an
      expert could reasonably rely upon in reaching valid opinions because
      the documents themselves indicate that they may or may not be
      accurate.”29

Because of this, the Court excluded Ms. Michalski from offering opinions “based on

the referenced guides, including the Physicians’ Fee Reference … and OptumInsight

(National Fee Analyzer).”30 Yet, Ms. Michalski turned around and used these same,

unreliable sources in this case.




28
   Exhibit 6, Bradner v. Golcanda Holdings, LLC, et al., Case No: 17-0435 (Hancock County,
Miss. 2020).
29
   Exhibit 6, Bradner, Case No: 17-0435, p. 3.
30
   Exhibit 6, Bradner, Case No: 17-0435, p. 3.
                                           19
      Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 20 of 24




   B. Ms. Michalski is not qualified to offer opinions on life care planning,
      forensic accounting, economics, or medical causation and is not prepared
      to offer testimony on future medical bills.

      “The proponent of the testimony must show that the expert is qualified to

testify competently regarding the matters he intends to address.” Maiz v. Virani, 253

F.3d 641, 665 (11th Cir. 2001) (emphasis added); United States v. Frazier, 387 F.3d

1244, 1260 (11th Cir. 2004). Thus, the proponent of an expert opinion bears the

burden of proof that the expert is qualified to testify competently regarding the

matters he intends to testify on. McClaim v. Metabolife Intern., Inc., 401 F.3d 1233,

1238 (11th Cir. 2005) (citing Frazier, 387 F.3d 1244, 1282, fn. 27 (11th Cir. 2004)).

      There is a key distinction between abstract qualifications and qualifications

on a specific topic: “Often the qualification prong is not about if the proffered expert

is qualified in the abstract, but instead it is about whether he is qualified to render an

opinion on a specific topic.” Ifediba, 2019 WL 3082662, at *2. For example, in

Ruiz, this Court considered whether a biologist who specialized in food safety,

microbiology, commercially-important shellfish pathogens, and seafood distribution

chains was qualified to testify about the supply-chain source of tainted shellfish. Id.

at 5–6. In that case, this Court held that the expert was qualified based on the specific

nature of his experience and the specific opinions he was offering. Id.

      Other district courts also make this distinction. For example, in Ifediba, the

district court held that a medical expert was qualified to testify regarding whether

                                           20
       Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 21 of 24




opioid-prescribing practices were for a legitimate medical purpose when his

qualifications included:

   • graduating from medical school,
   • completing a surgery residency,
   • completing an addiction medicine fellowship,
   • having years of experience as a clinical practitioner in pain management and
     addiction, and
   • having a board-certification in addiction medicine. Ifediba, 2019 WL
     3082662, at *3 (N.D. Ala. July 15, 2019).

By contrast, courts reject the idea of a blanket qualification for all professionals in a

field to testify about every subset of that field. See, e.g., Alexander v. Smith &

Nephew, P.L.C., 98 F. Supp. 2d 1276, 1281–82 (N.D. Okla. 2000) (rejecting the

proposition that a physician can testify about anything medically-related). Just as

not every medical doctor is automatically qualified to give an opinion on every

medical issue, not every healthcare professional is qualified to give medical opinions

much less life care planning, forensic accounting, or economic opinions. Here, Ms.

Michalski, in her own words, testified that she is a nurse (not a doctor) and legal

consultant with billing and coding experience, but she admitted that she is not a life

care planner, a forensic accountant, or an economist. She also admitted that medical

opinions are outside the scope of her qualifications.

       This Court should not allow Ms. Michalski to offer any opinions on these

topics or topics she testified that she was not offering opinions on.           Because

Ms. Michalski herself admits that she is not qualified as a life care planner (the type

                                           21
      Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 22 of 24




of expert who accounts for the cost of future medical care that is more likely than

not medically necessary per the treating doctor—here Dr. Liechty), a forensic

accountant, or an economist, she should not be permitted to offer any opinions on

those subject areas at trial. Likewise, because she admitted that medical opinions

are outside the scope of her purported expertise, she should not be permitted to offer

medical opinions or medical causation opinions at trial.         Finally, because she

testified that she would only be offering opinions on reasonableness of past medical

bills and since that is all that is included in her report, she should not be allowed to

offer any testimony about the reasonableness of future medical bills at trial.

      Since she was disclosed as expert who would be conducting a medical bill

audit and record review in this case and since she admitted she would not be

testifying regarding these other topics—which are outside the scope of her

qualifications and are not included in her report, this Court should not allow Ms.

Michalski to offer any testimony on those topics. For these reasons, Plaintiff ask

this Court to hold that Ms. Michalski is not qualified to offer opinions on the

following topics: life care planning, forensic accounting, economics, future care

estimates or projections, and medical causation.

   IV.    Conclusion

      Ms. Michalski—by her own admission—is not qualified to offer opinions on

life care planning, forensic accounting, economics, future care estimates or

                                          22
      Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 23 of 24




projections, or medical causation, so she should not be permitted to testify about

these topics at trial. As such, this Court should not permit her to testify about these

topics. Similarly, she testified that she would not be offering opinions about future

medical bills, so she should not be permitted to offer any opinions about the

reasonableness of future medical bills at trial. As to Ms. Michalski’s opinions about

the reasonableness of Mr. Johnson’s past medical bills, those opinions are unreliable

because they are based on incomplete and unreliable data and because the

methodology ignores sources that could contradict her outcome-oriented opinions.

Because Ms. Michalski is not qualified to offer testimony on numerous topics, and

because the opinions she does plan to offer are unreliable, this Court should

completely exclude Ms. Michalski from testifying at trial.




                  SIGNATURE BLOCK ON FOLLOWING PAGE
                                          23
      Case 2:18-cv-01835-MHH Document 138 Filed 03/25/21 Page 24 of 24




                                     Respectfully Submitted,

                                     THE TIEBAUER LAW OFFICES, LLC
                                     /s/ Eric Tiebauer
                                     ERIC TIEBAUER, ASB# 2431-E68E
                                     P.O. Box 1421
                                     4363 Highway 45 North
                                     Waynesboro, MS 39367
                                     Telephone: (601) 735-5222
                                     Facsimile: (601) 735-5008
                                     Email:             tiebauer@att.net
                                     Counsel for Plaintiffs

                                                 and

                                     BAER LAW, LLC
                                     JASON M. BAER, Bar No. 31609
                                           Admitted Pro Hac Vice
                                     3000 Kingman St., Ste 200
                                     Metairie, LA 70006
                                     Telephone: (504) 372-0111
                                     Facsimile: (504) 372-0151
                                     Email:       jbaer@baerlawllc.com

                                                   and

                                     THE KING FIRM, LLC
                                     JASON F. GILES, La. Bar #29211
                                           Admitted Pro Hac Vice
                                     2912 Canal Street
                                     New Orleans, LA 70119
                                     Phone 504-909-5464
                                     Fax 800-901-6470

                           CERTIFICATE OF SERVICE
I certify that a copy of the above and foregoing pleading has been served upon
counsel for all parties via CM/ECF Filer System, on this 25th day of March, 2021.
                                 /s/ Eric Tiebauer
                                ASB# 2431-E68E
                                       24
